      Case 3:19-cv-02350-JAH-NLS Document 1 Filed 12/09/19 PageID.1 Page 1 of 9


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11                                            Case No. '19CV2350 JAH NLS
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                   Plaintiff,               1. VIOLATIONS OF THE
15                                               AMERICANS WITH DISABILITIES
     v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16                                               seq. as amended by the ADA
17                                               Amendments Act of 2008 (P.L. 110-
     SOON KOO CHANG and CHONG
                                                 325).
18   MIN CHANG, as individuals and as
     trustees of the CHANG FAMILY
19                                            2. VIOLATIONS OF THE UNRUH
     TRUST, dated March 30, 1999; and
                                                 CIVIL RIGHTS ACT, CALIFORNIA
20   DOES 1-10, inclusive,
                                                 CIVIL CODE § 51 et seq.
21
                    Defendants.
22

23

24         Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of

25   Defendants SOON KOO CHANG and CHONG MIN CHANG, as individuals and as

26   trustees of the CHANG FAMILY TRUST, dated March 30, 1999; and Does 1-10

27   (“Defendants”) and alleges as follows:

28                                       PARTIES

                                               1
                                        COMPLAINT
      Case 3:19-cv-02350-JAH-NLS Document 1 Filed 12/09/19 PageID.2 Page 2 of 9


 1          1.     Plaintiff is substantially limited in performing one or more major life
 2   activities, including but not limited to: walking, standing, ambulating, sitting; in
 3   addition to twisting, turning and grasping objects. As a result of these disabilities,
 4   Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 5   With such disabilities, Plaintiff qualifies as a member of a protected class under the
 6   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 7   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 8   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 9   Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
10   suffered from a “qualified disability” under the ADA, including those set forth in
11   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
12          2.     Plaintiff is informed and believes and thereon alleges that Defendant
13   SOON KOO CHANG and CHONG MIN CHANG, as individuals and as trustees of
14   the CHANG FAMILY TRUST, dated March 30, 1999, owned the property located
15   at 123 East Carmel Street, San Marcos, California 92078 (“Property”) on or around
16   October 19, 2019.
17          3.     Plaintiff is informed and believes and thereon alleges that SOON KOO
18   CHANG and CHONG MIN CHANG, as individuals and as trustees of the CHANG
19   FAMILY TRUST, dated March 30, 1999, owns the Property currently.
20          4.     Plaintiff does not know the true name of Defendants, its business
21   capacity, its ownership connection to the Subject Property serving Hampton Inn
22   (“Business”), or its relative responsibilities in causing the access violations herein
23   complained of. Plaintiff is informed and believes that each of the Defendants herein,
24   including Does 1 through 10, inclusive, is responsible in some capacity for the
25   events herein alleged, or is a necessary party for obtaining appropriate relief.
26   Plaintiff will seek leave to amend when the true names, capacities, connections, and
27   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
28   ////
                                                  2
                                             COMPLAINT
      Case 3:19-cv-02350-JAH-NLS Document 1 Filed 12/09/19 PageID.3 Page 3 of 9


 1                               JURISDICTION AND VENUE
 2          5.     This Court has subject matter jurisdiction over this action pursuant
 3   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 4          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 5   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 6   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 7   federal ADA claims in that they have the same nucleus of operative facts and
 8   arising out of the same transactions, they form part of the same case or controversy
 9   under Article III of the United States Constitution.
10          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
11   real property which is the subject of this action is located in this district and because
12   Plaintiff's causes of action arose in this district.
13                                FACTUAL ALLEGATIONS
14          8.     Plaintiff went to the Business on or about October 19, 2019 for the dual
15   purpose of booking a room and to confirm that this public place of accommodation
16   is accessible to persons with disabilities within the meaning federal and state law.
17          9.     The Business is a facility open to the public, a place of public
18   accommodation, and a business establishment.
19          10.    Parking spaces are one of the facilities, privileges, and advantages
20   reserved by Defendants to persons at the property serving the Business.
21          11.    Unfortunately, although parking spaces were one of the facilities
22   reserved for patrons, there were no designated parking spaces available for persons
23   with disabilities that complied with the 2010 Americans with Disabilities Act
24   Accessibility Guidelines (“ADAAG”) on October 19, 2019.
25          12.    At that time, instead of having architectural barrier free facilities for
26   patrons with disabilities, Defendants have: there is no ADASAD compliant
27   accessible or van accessible parking signage in violation of Section 502.6; the curb
28   ramp providing access to the main entrance has a 13.3% slope in violation of Section
                                                  3
                                             COMPLAINT
      Case 3:19-cv-02350-JAH-NLS Document 1 Filed 12/09/19 PageID.4 Page 4 of 9


 1   405.2 which requires a maximum slope of 8.3%; the accessible parking spaces are
 2   not located on the shortest accessible route to the entrance per Section 208.3.1
 3   (parking spaces complying with 502 that serve a particular building or facility shall
 4   be located on the shortest accessible route from parking to an entrance complying
 5   with 206.4, and where parking serves more than one accessible entrance, parking
 6   spaces complying with 502 shall be dispersed and located on the shortest accessible
 7   route to the accessible entrances. Here, several accessible parking spaces are
 8   clustered in front near the main entrance while there are none serving the rear
 9   entrance); and, there is no accessible route connecting the parking spaces serving the
10   rear of the motel to an accessible entrance as required by Sections 206.4 and 208.3.1.
11         13.    Subject to the reservation of rights to assert further violations of law
12   after a site inspection found infra, Plaintiff asserts there are additional ADA
13   violations which affect him personally.
14         14.    Plaintiff is informed and believes and thereon alleges Defendants had
15   no policy or plan in place to make sure that there was compliant accessible parking
16   reserved for persons with disabilities prior to October 19, 2019.
17         15.    Plaintiff is informed and believes and thereon alleges Defendants have
18   no policy or plan in place to make sure that the designated disabled parking for
19   persons with disabilities comport with the ADAAG.
20         16.    Plaintiff personally encountered these barriers. The presence of these
21   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
22   conditions at public place of accommodation and invades legally cognizable
23   interests created under the ADA.
24         17.    The conditions identified supra in paragraph 12 are necessarily related
25   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
26   the major life activities of walking, standing, ambulating, sitting, in addition to
27   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
28   placard; and because the enumerated conditions relate to the use of the accessible
                                                 4
                                            COMPLAINT
      Case 3:19-cv-02350-JAH-NLS Document 1 Filed 12/09/19 PageID.5 Page 5 of 9


 1   parking and accessible route, relate to the slope of the accessible parking and
 2   accessible route to the accessible entrance, and relate to the proximity of the
 3   accessible parking to the accessible entrance.
 4          18.      As an individual with a mobility disability who at times relies upon a
 5   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
 6   accommodations have architectural barriers that impede full accessibility to those
 7   accommodations by individuals with mobility impairments.
 8          19.      Plaintiff is being deterred from patronizing the Business and its
 9   accommodations on particular occasions, but intends to return to the Business for the
10   dual purpose of availing himself of the goods and services offered to the public and
11   to ensure that the Business ceases evading its responsibilities under federal and state
12   law.
13          20.      Upon being informed that the public place of accommodation has
14   become fully and equally accessible, he will return within 45 days as a “tester” for
15   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
16   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
17          21.      As a result of his difficulty experienced because of the inaccessible
18   condition of the facilities of the Business, Plaintiff was denied full and equal access
19   to the Business and Property.
20          22.      The Defendants have failed to maintain in working and useable
21   conditions those features required to provide ready access to persons with
22   disabilities.
23          23.      The violations identified above are easily removed without much
24   difficulty or expense. They are the types of barriers identified by the Department of
25   Justice as presumably readily achievable to remove and, in fact, these barriers are
26   readily achievable to remove. Moreover, there are numerous alternative
27   accommodations that could be made to provide a greater level of access if complete
28   removal were not achievable.
                                                  5
                                             COMPLAINT
      Case 3:19-cv-02350-JAH-NLS Document 1 Filed 12/09/19 PageID.6 Page 6 of 9


 1         24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 2   alleges, on information and belief, that there are other violations and barriers in the
 3   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 4   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 5   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 6   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 7   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 8   have all barriers that relate to his disability removed regardless of whether he
 9   personally encountered them).
10         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
11   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
12                               FIRST CAUSE OF ACTION
13   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
14     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
15                                        (P.L. 110-325)
16         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17   above and each and every other paragraph in this Complaint necessary or helpful to
18   state this cause of action as though fully set forth herein.
19         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods, and services of any place
21   of public accommodation are offered on a full and equal basis by anyone who owns,
22   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
23   Discrimination is defined, inter alia, as follows:
24                a.     A failure to make reasonable modifications in policies, practices,
25                       or procedures, when such modifications are necessary to afford
26                       goods, services, facilities, privileges, advantages, or
27                       accommodations to individuals with disabilities, unless the
28                       accommodation would work a fundamental alteration of those
                                                 6
                                            COMPLAINT
      Case 3:19-cv-02350-JAH-NLS Document 1 Filed 12/09/19 PageID.7 Page 7 of 9


 1                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2                b.     A failure to remove architectural barriers where such removal is
 3                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 5                       Appendix "D".
 6                c.     A failure to make alterations in such a manner that, to the
 7                       maximum extent feasible, the altered portions of the facility are
 8                       readily accessible to and usable by individuals with disabilities,
 9                       including individuals who use wheelchairs, or to ensure that, to
10                       the maximum extent feasible, the path of travel to the altered area
11                       and the bathrooms, telephones, and drinking fountains serving
12                       the area, are readily accessible to and usable by individuals with
13                       disabilities. 42 U.S.C. § 12183(a)(2).
14         28.    Any business that provides parking spaces must provide accessible
15   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
16   shall be at the same level as the parking spaces they serve. Changes in level are not
17   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
18   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
19   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
20   designated disabled parking space is a violation of the law and excess slope angle in
21   the access pathway is a violation of the law.
22         29.    A public accommodation must maintain in operable working condition
23   those features of its facilities and equipment that are required to be readily accessible
24   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25         30.    Here, the failure to ensure that accessible facilities were available and
26   ready to be used by Plaintiff is a violation of law.
27         31.    Given its location and options, Plaintiff will continue to desire to
28   patronize the Business but he has been and will continue to be discriminated against
                                                7
                                           COMPLAINT
      Case 3:19-cv-02350-JAH-NLS Document 1 Filed 12/09/19 PageID.8 Page 8 of 9


 1   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 2   the barriers.
 3                               SECOND CAUSE OF ACTION
 4       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 5         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6   above and each and every other paragraph in this Complaint necessary or helpful to
 7   state this cause of action as though fully set forth herein.
 8         33.       California Civil Code § 51 et seq. guarantees equal access for people
 9   with disabilities to the accommodations, advantages, facilities, privileges, and
10   services of all business establishments of any kind whatsoever. Defendants are
11   systematically violating the UCRA, Civil Code § 51 et seq.
12         34.       Because Defendants violate Plaintiff’s rights under the ADA,
13   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
14   52(a).) These violations are ongoing.
15         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
16   actions constitute discrimination against Plaintiff on the basis of a disability, in
17   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
18   previously put on actual or constructive notice that the Business is inaccessible to
19   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
20   inaccessible form, and Defendants have failed to take actions to correct these
21   barriers.
22                                            PRAYER
23   WHEREFORE, Plaintiff prays that this court award damages provide relief as
24   follows:
25         1.        A preliminary and permanent injunction enjoining Defendants from
26   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
27   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
28   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
                                                  8
                                             COMPLAINT
      Case 3:19-cv-02350-JAH-NLS Document 1 Filed 12/09/19 PageID.9 Page 9 of 9


 1   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 2   under the Disabled Persons Act (Cal. C.C. §54) at all.
 3         2.     An award of actual damages and statutory damages of not less than
 4   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 5         3.     An additional award of $4,000.00 as deterrence damages for each
 6   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 7   LEXIS 150740 (USDC Cal, E.D. 2016);
 8         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 9   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
10
11                               DEMAND FOR JURY TRIAL
12         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
13   raised in this Complaint.
14

15   Dated: December 9, 2019                 MANNING LAW, APC
16

17                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
18                                       Attorney for Plaintiff
19

20

21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
